Citation Nr: 9913443	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-19 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for respiratory and eye 
disorders, claimed as residuals of exposure to mustard gas 
during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for the residuals of exposure to mustard gas.  

The case was previously before the Board in April 1998, when 
it was remanded for development of mustard gas exposure 
information.  Further remand is necessary.


REMAND

The veteran asserts that he was exposed to mustard gas during 
active service and that as a result he has developed 
respiratory and eye disorders.  Pursuant to 38 C.F.R. § 3.316 
(1997), service connection may be established for the 
development of certain claimed conditions when there was 
exposure to specified vesicant agents during active military 
service.  When there was full-body exposure to nitrogen or 
sulfur mustard gas during active service the listed 
conditions are chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer, laryngeal 
cancer, lung (except mesothelioma) cancer and squamous cell 
carcinoma of the skin.  When there was full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active service 
the listed conditions are chronic laryngitis, chronic 
bronchitis, chronic emphysema, chronic asthma or chronic 
obstructive pulmonary disease.  When there was full-body 
exposure to nitrogen mustard during active service the listed 
condition is acute nonlymphocytic leukemia.  Service 
connection may not be established for any of these conditions 
if the claimed condition is due to the veteran's own willful 
misconduct or if there is affirmative evidence that 
establishes a nonservice-related condition or event as the 
cause of the claimed condition. 38 C.F.R. § 3.316 (1997).  
The Board notes that there is medical evidence of record that 
reveals that the veteran has keratitis and chronic 
bronchitis.  

The Board realizes that the nature of chemical warfare 
testing was secret, so that development of evidence regarding 
exposure during testing is often difficult.  Moreover, it is 
the government who would have custody of any records related 
to secret chemical weapons testing.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  
However, M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 
provides information concerning the development of claims 
involving allegations of exposure to mustard gas and Lewisite 
during active service.  

On prior remand the RO contacted the U.S. Army Soldier and 
Biological Chemical Command at Aberdeen Proving Grounds, 
Maryland.  This command provided an excellent response to the 
veteran's allegations of mustard gas exposure at Camp 
Blanding, Florida.  However, there are assertions of exposure 
at Indian Town Gap, Pennsylvania, in 1942.  A review of the 
request sent by the RO indicates that information related to 
these allegations of exposure was provided to the Army, yet 
the Army did not include any response related to the 
allegations of exposure at Indian Town Gap, Pennsylvania.  
The RO should request additional information related to these 
allegations of exposure.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
attempting to obtain the pertinent evidence that is missing.  
To ensure that VA has met any duty to assist that it may have 
to the claimant in developing the facts pertinent to his 
claim, the case is REMANDED to the RO for the following 
development:

The RO should make another attempt to 
secure any additional records that may 
exist pertaining to this veteran and his 
claimed exposure to mustard gas from the 
Department of the Army.  Specifically, 
the RO should contact:

Kathleen Ciolfi
U.S. Army Soldier and Biological 
Chemical Command 
5183 Blackhawk Road
Aberdeen Proving Grounds, MD 
21010-5423
(410) 436 8459

The RO should specifically request any 
records pertaining to mustard gas testing 
conducted at Indian Town Gap, 
Pennsylvania, in 1942.

The RO should specifically include the 
following account of exposure with the 
request for information:

"In June and July we were stationed 
at Indian Town Gap PA  Co. F 26th 
INF. 1st Div.  We had chemical war 
fare training. we were issued 
special gas impregnated clothes.  
The Army had set up a special 
insulated tent in a remote part of 
the post.  We were in this tent for 
about 5 or 6 minutes at a time, with 
gases.  We experienced burning on 
all open part of clothing (cuffs and 
legs) and also around our face.  
Burning eyes, some of the troops had 
experienced vomiting, sore eyes.  
Light Mustard gas - Lewisite gas and 
several other chemicals we did not 
know was used."

The RO must ensure that the request and 
the response are properly documented in 
the veteran's claims file. 



Once the foregoing has been accomplished, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving entitlement to 
service connection for respiratory and eye disorders as 
residuals of mustard gas exposure will be postponed until the 
remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


